Exhibit 10.24(a)

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (“Agreement”) dated as of the 30th day of
June, 2008 among Equitable Resources, Inc., a Pennsylvania corporation formed in
1926 (the “Company”), Equitable Resources, Inc., a Pennsylvania corporation
formed in 2008 and a direct wholly-owned subsidiary of the Company (“New EQT”)
and EGC Merger Co., a Pennsylvania corporation and a direct wholly-owned
subsidiary of New EQT (“MergerSub”).

 

WITNESSETH:

 

A.  The Company’s authorized capital stock consists of 320,000,000 shares of
common stock, no par value (“Company Common Stock”), of which approximately
130,880,000 shares were issued and outstanding as of June 10, 2008 and
26,750,000 shares were held in treasury on such date, and (ii) 3,000,000 shares
of preferred stock, no par value (“Company Preferred Stock”), none of which is
currently outstanding. The Company’s Board of Directors has the authority,
without further shareholder action, to divide the preferred stock into series
and to determine and fix the designations and relative rights and preferences of
each series prior to issuance.

 

B.  New EQT’s authorized capital stock consists of 320,000,000 shares of common
stock, no par value (“New EQT Common Stock”), of which 10,000 shares are issued
and outstanding, and (ii) 3,000,000 shares of preferred stock, no par value
(“New EQT Preferred Stock”), none of which is currently outstanding. New EQT’s
Board of Directors has the authority, without further shareholder action, to
divide the preferred stock into series and to determine and fix the designations
and relative rights and preferences of each series prior to issuance. The
Company owns all of the issued and outstanding New EQT Common Stock.

 

C.  The designations, rights, powers and preferences, and the qualifications,
limitations and restrictions thereof, of the New EQT Common Stock and the New
EQT Preferred Stock are the same as those of the Company Common Stock and
Company Preferred Stock.

 

D.  The Articles of Incorporation and the By-laws of New EQT immediately after
the Effective Time (as hereinafter defined) will contain provisions identical to
the Articles of Incorporation and By-laws of the Company immediately before the
Effective Time.

 

E.  MergerSub’s authorized capital stock consists of 1,000 shares of common
stock, $.01 par value (“MergerSub Common Stock”), of which 1,000 shares are
currently issued and outstanding and no shares are currently held in treasury. 
New EQT owns all of the issued and outstanding MergerSub Common Stock.

 

F.  New EQT and MergerSub are newly formed corporations organized for the
purpose of participating in the transactions herein contemplated.

 

G.  The Company desires to create a new holding company structure, pursuant to
Section 1924(b)(4) of the PBCL (the “PBCL”), by merging MergerSub with and into
the Company with the Company being the surviving corporation, and converting
each outstanding share of Company Common Stock into a like number of shares of
New EQT Common Stock, all in accordance with the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

H.  The Boards of Directors of New EQT, MergerSub and the Company have approved
this Agreement and the merger of MergerSub with and into the Company upon the
terms and subject to the conditions set forth in this Agreement (the “Merger”)
in accordance with the PBCL.

 

I.  Immediately prior to the Effective Time, the Company will contribute to the
capital of New EQT all of the shares of Company Common Stock then held by the
Company in its treasury.

 

J.  The directors and officers of the Company immediately prior to the Merger
will be the directors and officers of New EQT as of the Effective Time.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Company, New EQT and
MergerSub hereby agree as follows:

 

1.                                      The Merger.  Pursuant to the provisions
of Section 1924(b)(4) of the PBCL and subject to the terms and conditions of
this Agreement, MergerSub shall, at the Effective Time, be merged with and into
the Company, and the separate existence of MergerSub shall cease.  The Company
shall continue as the surviving corporation and assume all rights, privileges,
assets and liabilities of MergerSub.  The Company as the surviving corporation
after the Merger is hereinafter sometimes referred to as the “Surviving
Corporation.”

 

2.                                      Surviving Corporation.  At the Effective
Time, the effect of the Merger shall be as provided in Section 1929 of the
PBCL.  As a result of the Merger, by operation of law and without further act or
deed, at the Effective Time, all property, rights, interests and other assets of
Merger Sub shall be transferred to and vested in the Surviving Corporation, and
the Surviving Corporation shall assume all of the liabilities and obligations of
MergerSub.

 

3.                                      Treatment of Shares.

 

3.1.                              New EQT Common Stock.  At the Effective Time,
each share of New EQT Common Stock held by the Company shall, by virtue of the
Merger and without any action on the part of the holder thereof, be cancelled
without conversion or issuance of any shares of stock of the Surviving
Corporation with respect thereto.

 

3.2.                              Company Common Stock and Certificates.  At the
Effective Time, each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time  (including those shares formerly held
in treasury by the Company and contributed to New EQT prior to the Merger)
shall, by virtue of the Merger and without any action on the part of the holder
thereof, be converted into and thereafter represent one fully paid, duly issued
and nonassessable share of New EQT Common Stock, which shall have the same
designations, rights, powers and preferences and the same qualifications,
limitations and restrictions as a share of Company Common Stock immediately
prior to the Effective Time, and each certificate previously representing any
such shares of Company Common Stock shall, at the effective time, automatically,
without the requirement of any exchange thereof, represent the same number of
shares of New EQT Common Stock.

 

3.3.                              MergerSub Common Stock.  At the Effective
Time, each share of MergerSub Common Stock issued and outstanding immediately
prior to the Effective Time shall, by virtue of the Merger and without any
action on the part of the holder thereof, be converted into and thereafter
represent one duly issued, fully paid and nonassessable share of common stock of
the Surviving Corporation.

 

2

--------------------------------------------------------------------------------


 

4.                                      Effective Time.  If this Agreement is
not terminated as contemplated by Section 10 hereof, Articles of Merger (the
“Articles of Merger”), executed in accordance with the PBCL, shall be delivered
to the appropriate state officials for filing.  The Merger shall become
effective at 11:58 P.M. on Monday, June 30, 2008 (the “Effective Time”).

 

5.                                      Articles of Incorporation.  The Articles
of Incorporation of MergerSub as in effect at the Effective Time, from and after
the Effective Time and until further amended as provided by applicable law,
shall be, and may be separately certified as, the Articles of Incorporation of
the Surviving Corporation.

 

6.                                      By-laws.  The By-laws of MergerSub, as
in effect at the Effective Time, shall be the By-laws of the Surviving
Corporation, to remain unchanged until amended in accordance with the provisions
thereof and of applicable law.

 

7.                                      Directors and Officers.  At the
Effective Time, the Board of Directors of the Surviving Corporation shall
consist of those persons who were directors of MergerSub immediately prior to
the Effective Time, and the officers of the Surviving Corporation shall be the
persons who were officers of MergerSub immediately prior to the Effective Time,
each such person to hold, in accordance with the By-laws and at the pleasure of
the Board of Directors of the Surviving Corporation, the same office or offices
with the Surviving Corporation as he or she then held with MergerSub.

 

8.                                      Actions to be taken in Connection with
the Merger.

 

8.1.                              Assumption of Equity Plans.  New EQT and the
Company hereby agree that they will, at the Effective Time, execute, acknowledge
and deliver an assumption agreement pursuant to which New EQT will, from and
after the Effective Time, assume and agree to perform all obligations of the
Company under the Company’s Equitable Resources, Inc. 2005 Employee Deferred
Compensation Plan and Equitable Resources, Inc. 2005 Directors’ Deferred
Compensation Plan (Registration Statement No. 333-122382); 1999 Equitable
Resources, Inc. Long Term Incentive Plan (Registration Statement No. 333-70822);
Equitable Resources, Inc. Deferred Compensation Plan and Equitable
Resources, Inc. Directors’  Deferred Compensation Plan (Registration Statement
No. 333-32410); 1999 Equitable Resources, Inc. Long Term Incentive Plan
(Registration Statement No. 333-82189); 1999 Equitable Resources, Inc.
Non-Employee Directors’ Stock Incentive Plan (Registration Statement
No. 333-82193); Equitable Resources, Inc. Employee Savings and Protection Plan
(Registration Statement No. 333-22529); Equitable Resources, Inc. Employee Stock
Purchase Plan (Registration Statement No. 333-01879); Dividend Reinvestment and
Stock Purchase Plan (Registration Statement No. 2-66128) and Equitable
Resources, Inc. Employee Savings Plan (Registration Statement No. 033-00252)
(the “Registered Stock Plans”).

 

The outstanding options and other awards assumed by New EQT shall be exercisable
upon the same terms and conditions as under the Plans immediately prior to the
Effective Time, except that, upon the exercise of each such option or award,
shares of New EQT Common Stock shall be issuable in lieu of each share of
Company Common Stock issuable upon the exercise thereof immediately prior to the
Effective Time.

 

8.2.                              Post-Effective Amendments.  It is the intent
of the parties hereto that New EQT, as of the Effective Time, be deemed a
“successor issuer” for purposes of continuing offerings of the Company under the
Securities Act of 1933, as amended.  As soon as practicable following the
Merger, New EQT will file post-effective amendments to the Company’s
registration statements on Form S-8 covering the Registered Stock Plans,
adopting such statements as its own registration statements for all purposes of
the Securities Act and the Exchange Act and setting forth any additional
information necessary to reflect any material changes made in connection with or
resulting from the succession or

 

3

--------------------------------------------------------------------------------


 

necessary to keep the registration statements from being misleading.

 

8.3.                              Reservation of Shares.  On or prior to the
Effective Time, New EQT will reserve sufficient shares of New EQT Common Stock
to provide for the issuance of New EQT Common Stock upon exercise of the options
outstanding under the Registered Stock Plans.

 

9.                                      Adoption and Approval.  The Agreement
was adopted and approved by the Board of Directors of the Company acting through
a Special Committee of the Board of Directors by an action on June 9, 2008, by
written consent of the Board of Directors of New EQT dated June 10, 2008 and by
written consent of the Board of Directors of MergerSub dated June 10, 2008. 
Pursuant to Section 1924(b)(4) of the PBCL, the Plan was not approved by the
shareholders of the Company or MergerSub.

 

10.                               Termination and Amendment.  This Agreement may
be terminated and the Merger abandoned by the Board of Directors of each of the
Company, New EQT or MergerSub at any time prior to the Effective Time.  In
addition, this Agreement may be amended by the mutual consent of the Boards of
Directors of the Company, New EQT and MergerSub at any time prior to the
Effective Time.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

 

12.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which when executed shall be deemed to be
an original but all of which shall constitute one and the same agreement.

 

13.                               Miscellaneous.  Upon the Effective Date, all
the property, rights, privileges, franchises, patents, trademarks, licenses,
registrations and other assets of every kind and description of MergerSub shall
be transferred to, vested in and devolve upon the Company without further act or
deed and all property, rights, and every other interest of the Company and
MergerSub shall be as effectively the property of the Company as they were of
the Company and MergerSub respectively.  MergerSub hereby agrees from time to
time, as and when requested by the Company or by its successors or assigns, to
execute and deliver or cause to be executed and delivered all such deeds and
instruments and to take or cause to be taken such further or other action as the
Company may deem necessary or desirable in order to vest in and confirm to the
Company title to and possession of any property of MergerSub acquired or to be
acquired by reason of or as a result of the Merger herein provided for and
otherwise to carry out the intent and purposes hereof and the proper officers
and directors of MergerSub and the proper officers and directors of the Company
are fully authorized in the name of MergerSub or otherwise to take any and all
such action.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this duly approved Agreement
to be executed as of the date first above written.

 

 

Equitable Resources, Inc. (organized in 1926)

 

 

 

 

 

By:

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

EGC Merger Co.

 

 

 

 

 

By:

/s/ James E. Crockard, III

 

Name: James E. Crockard, III

 

Title:   Treasurer

 

 

 

 

 

Equitable Resources, Inc. (organized in 2008)

 

 

 

 

 

By:

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

5

--------------------------------------------------------------------------------